DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2018/0044582 A1).
Regarding claim 1, Qiu et al. teaches a wavelength conversion member comprising a cured product of a curable composition which contains a quantum dot phosphor and a carboxylic acid (see paragraph [0112] where quantum dots and carboxylic acid species are disclosed). Qiu et al. do not expliclity teach the carboxylic acid having 1 to 17 carbon atoms but does disclose in paragraph [0107] a range of 10-30 carbon atoms.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the conversion member of Qiu et al. to include a carboxylic acid having 1 to 17 carbon atoms for effective variable analysis, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 2, Qiu et al. teach the wavelength conversion member according to claim 1, wherein the cured product has an alicyclic structure in the skeleton of the cured product (see paragraph [0044] where alicyclic compounds are disclosed). 
Regarding claim 3, Qiu et al. teach the wavelength conversion member according to claim 2, wherein the alicyclic structure comprises an isobornyl skeleton (see paragraph [0112] where isobornyl compound is disclosed). 
Regarding claim 4, Qiu et al. teach the wavelength conversion member according to claim 2, wherein the alicyclic structure comprises a tricyclodecane skeleton (see paragraph [0132] where tricyclodecane is disclosed). 
Regarding claim 7, Qiu et al. teach the wavelength conversion member according to claim 6, wherein the quantum dot phosphor comprises a compound containing at least one of Cd and In (see at least claim 41 of Qiu et al. where quantum dots are selected from CdSe/ZnS and InP/ZnS). 
Regarding claim 8, Qiu et al. teach the wavelength conversion member according to claim 7, further comprising a covering material (see paragraph [130] where barrier films 226, 228 are disclosed) that covers at least a part of the cured product (quantum dot article 220; see at least paragraph [0130]).	
 Regarding claim 9, Qiu et al. teaches the wavelength conversion member according to claim 8, wherein the covering material (barrier layers 226,228, see paragraph [0130])  has a barrier property against oxygen. 
Regarding claim 10, Qiu et al. teach the wavelength conversion member according to claim 9, wherein the carboxylic acid comprises at least one selected from 
Regarding claim 11, Qiu et al. teach the wavelength conversion member according to claim 10, but do not explicitly teach wherein a mass-based content ratio of the carboxylic acid to the quantum dot phosphor (carboxylic acid/quantum dot phosphor) is 0.06 to 6.5. However, Qiu et al. discloses in paragraph [0106] where weight of quantum dot layer is disclosed as a range of .1% to 20% and mass of metharylate compound forming 0% to 25 % in paragraph [0072]). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the composition of Qiu et al. to include a content ratio of .06 to 6.5, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 12, Qiu et al. teach the wavelength conversion member according to claim 10, wherein the carboxylic acid is acetic acid (see paragraph [0091] where acetic acid is disclosed), but do not explicitly teach a mass-based content ratio of the carboxylic acid to the quantum dot phosphor (carboxylic acid/quantum dot phosphor) is 0.5 to 6.5. However, Qiu et al. discloses in paragraph [0106] where weight of quantum dot layer is disclosed as a range of .1% to 20% and mass of metharylate compound forming 0% to 25 % in paragraph [0072]). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the composition of Qiu et al. to include a  content ratio of .06 to 6.5, since it has been held that Prior Art ranges that overlap claimed 
Regarding claim 13, Qiu et al. teach the wavelength conversion member according to claim 1, wherein the carboxylic acid is mercaptopropionic acid (see paragraph [0033] where mercaptopropionic acid is disclosed), but does not explicitly teach a mass-based content ratio of the carboxylic acid to the quantum dot phosphor (carboxylic acid/quantum dot phosphor) is 0.06 to 6.5. However, Qiu et al. discloses in paragraph [0106] where weight of quantum dot layer is disclosed as a range of .1% to 20% and mass of metharylate compound forming 0% to 25 % in paragraph [0072]). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the composition of Qiu et al. to include a  content ratio of .06 to 6.5, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 14, Qiu et al. teach the wavelength conversion member according to claim 1, but do not explicitly teach wherein a content of the quantum dot phosphor in the curable composition with respect to a total amount of the curable composition is 0.15 mass% to 0.3 mass%. However, in at least claim 21 of Qiu et al a composition range of .1% to 20% is disclosed). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the composition of Qiu et al. to include a  content ratio of .06 to 6.5, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 15, Qiu et al. teach a backlight unit comprising the wavelength conversion member (220; see at least figure 3) according to claim 1, and a light source (204; see at least figure 3 and paragraph [0129] where light source 204 is, for example, an LED). 
Regarding claim 16, Qiu et al. teach an image display device comprising the backlight unit (see paragraph [0129] where backlight 202 is disclosed) according to claim 15. 
Regarding Claim 17, Qiu et al. teach a curable composition comprising a quantum dot phosphor and a carboxylic acid (see paragraph [0112] where quantum dots and carboxylic acid species are disclosed). Qiu et al. do not expliclity teach the carboxylic acid having 1 to 17 carbon atoms but do disclose in paragraph [0107] a range of 10-30 carbon atoms.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the conversion member of Qiu et al. to include a carboxylic acid having 1 to 17 carbon atoms for effective variable analysis, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 18, Qiu et al. teach the curable composition according to claim 17, but do not explicitly teach wherein a mass-based content ratio of the carboxylic acid to the quantum dot phosphor (carboxylic acid/quantum dot phosphor) is 0.06 to 6.5. However, Qiu et al. discloses in paragraph [0106] where weight of quantum dot layer is disclosed as a range of .1% to 20% and mass of metharylate compound forming 0% to 25 % in paragraph [0072]). 

Regarding claim 19, Qiu et al. teach the curable composition according to claim 17, wherein the carboxylic acid is acetic acid (see paragraph [0091] where acetic acid is disclosed), but do not explicitly teach a mass-based content ratio of the carboxylic acid to the quantum dot phosphor (carboxylic acid/quantum dot phosphor) is 0.5 to 6.5. However, Qiu et al. discloses in paragraph [0106] where weight of quantum dot layer is disclosed as a range of .1% to 20% and mass of metharylate compound forming 0% to 25 % in paragraph [0072]). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the composition of Qiu et al. to include a  content ratio of .06 to 6.5, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 20, Qiu et al. teach the curable composition according to claim 17, wherein the carboxylic acid is mercaptopropionic acid (see paragraph [0033] where mercaptopropionic acid is disclosed), but does not explicitly teach a mass-based content ratio of the carboxylic acid to the quantum dot phosphor (carboxylic acid/quantum dot phosphor) is 0.06 to 6.5. However, Qiu et al. discloses in paragraph 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the composition of Qiu et al. to include a  content ratio of .06 to 6.5, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 21, Qiu et al. teach the curable composition according to claim 17, but do not explicitly teach wherein a content of the quantum dot phosphor in the curable composition with respect to a total amount of the curable composition is 0.15 mass% to 0.3 mass%. However, Qiu et al. discloses a content of the quantum dot phosphor having a composition range of .1%-20% (see at least claim 21 of Qiu et al where range is .1% to 20%). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the composition of Qiu et al. to include a composition in a range of 0.15% to 0.3 mass %, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 22, Qiu et al. teach the curable composition according to claim 17, further comprising a multifunctional (meth)acrylate compound having an alicyclic structure, a multifunctional thiol compound and a photopolymerization initiator (see paragraphs [0071] and [0117] where methacrylate compounds are disclosed). 
Regarding claim 23, Qiu et al. teach the curable composition according to claim 22, wherein the multifunctional (meth)acrylate compound having an alicyclic structure is 
Regarding claim 24, Qiu et al. teach the curable composition according to claim 17, further comprising an alkyleneoxy group-containing compound having an alkyleneoxy group and a polymerizable reactive group, a multifunctional thiol compound, and a photopolymerization initiator (see paragraph [0031] and [0060] where alkyleneoxy group containing compounds are disclosed). 
Regarding claim 26, Qiu et al. teach the curable composition according to claim 17, further comprising an isobornyl (meth)acrylate (see paragraph [0112] where isobornyl methacrylate is disclosed).
Claims 5, 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2018/0044582 A1) in view of Saneto et al. (US 2016/0147101 A1).
Regarding claim 5, Qiu et al. teach the wavelength conversion member according to claim 4, but are silent about wherein the cured product comprises a white pigment. Saneto et al. teach a filler including inorganic white pigments (see paragraph [0150] where white pigments are disclosed).
It would have been obvious at the time the invention was filed to modify the wavelength conversion member of Qiu et al. to include a white pigment as taught by Saneto et al. to uniformly diffuse light and adjust the refractive index to be a desired value (see paragraph [0150] of Saneto et al.).
Regarding claim 6, Qiu et al. modified by Saneto et al. teach the wavelength conversion member according to claim 5, and Saneto et al. further teaches wherein an 
Regarding claim 25, Qiu et al. teach the curable composition according to claim 17, but are silent about further comprising a white pigment.
Saneto et al. teach a filler including inorganic white pigments (see paragraph [0150] where white pigments are disclosed).
It would have been obvious at the time the invention was filed to modify the wavelength conversion member of Qiu et al. to include a white pigment as taught by Saneto et al. to uniformly diffuse light and adjust the refractive index to be a desired value (see paragraph [0150] of Saneto et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875 

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875